Citation Nr: 0801677	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-35 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for kidney stones.

5.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to PTSD or herbicide exposure.

6.  Entitlement to service connection for heart disease, to 
include as secondary to PTSD or herbicide exposure.

7.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for residuals of an S-5 fracture.

8.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for residuals of a head injury, to include 
headaches.

9.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for a lumbosacral spine disability.

10.  Entitlement to a disability rating in excess of 
10 percent for residuals of a left knee injury with 
osteochondritis dissecans and loose body.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967, to include service in Korea from November 1964 to 
November 1965.

The veteran presented sworn testimony during a hearing on 
appeal held before the undersigned Veterans Law Judge in 
March 2007.  

Two separate issues involving head injury residuals were 
certified by the RO:  "Whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a head injury," and "Whether new and material evidence has 
been submitted to reopen the claim for service connection for 
headaches, residuals of head trauma."  For purposes of 
judicial economy and efficiency the Board has combined these 
two issues, as reflected on the title page.  The question at 
issue involves residuals of a head injury, with headaches 
being one potential residual.  

The issues of whether new and material evidence has been 
submitted to reopen previously-denied claims for service 
connection for residuals of a head injury, to include 
headaches and a lumbosacral spine disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During the March 2007 hearing on appeal, prior to 
promulgation of a decision in the appeal, the veteran 
indicated that he wished to withdraw his appeal seeking 
entitlement to service connection for a right shoulder 
disability.

2.  A right knee disability was not initially manifest during 
service or within one year of discharge from service, was not 
proximately caused by his left knee disability; and no other 
relationship to service is shown.

3.  The veteran does not have PTSD resulting from his time in 
service or any incident therein.

4.  The veteran does not have a current, chronic disability 
involving kidney stones.

5.  Neither diabetes nor heart disease were initially 
manifest during service or within one year of discharge from 
service; and no other relationship to service is shown.

6.  The veteran was not exposed to Agent Orange or other 
herbicides during the course of his active service.

7.  The veteran did not appeal the September 1998 Board 
decision.

8.  Evidence presented since the September 1998 Board 
decision pertaining to his low back shows that he does not 
have a current disability involving his S-5 vertebral region.

9.  Throughout the appeal period, the medical evidence does 
not show subluxation or instability in the left knee, flexion 
has been limited to no less than 35 degrees and extension has 
not been limited at all; pain has been his worst symptom.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal on 
the veteran's claim for entitlement to service connection for 
a right shoulder disability have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  A right knee disability was not incurred during service, 
may not be presumed to have been incurred during service, and 
is not related to his service-connected left knee disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

3.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

4.  Service connection for kidney stones is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

5.  Diabetes and heart disease were not incurred during 
service and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

6.  Diabetes and heart disease may not be presumed to have 
been caused by exposure to herbicides during service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2007).

7.  The September 1998 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

8.  New and material evidence to support reopening a claim 
for entitlement to service connection for residuals of an S-5 
fracture has not been presented.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

9.  A disability rating in excess of 10 percent for residuals 
of a left knee injury is not warranted.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 
5257, 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn appeal--right shoulder disability

A claimant may limit an appeal as he or she wishes, and where 
he does so, the Board is without authority to adjudicate the 
claim.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).

During the March 2007 hearing on appeal, the veteran and his 
representative stated that he wished to withdraw the appeal 
for service connection for a right shoulder disability.  His 
representative explained that the claim actually involved a 
malpractice issue, based upon alleged negligence in the 
provision of VA medical treatment, and that they planned to 
re-file the claim under the provisions of 38 U.S.C.A. § 1151 
at some point in the future.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  The veteran has withdrawn his appeal as to the 
claim for entitlement to service connection for a right 
shoulder disability and thus no allegations of error of fact 
or law remain for appellate consideration as to this matter.  
As such, the issue is dismissed.


Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a November 
2004 letter.  The veteran was informed of the law and 
regulations governing the assignment of increased ratings and 
effective dates in a March 2006 letter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the VA's duty to assist the veteran in 
obtaining records to support his claim, the Board notes that 
the veteran receives Social Security benefits.  Precedential 
case law establishes that in cases involving claims for a 
total disability rating based upon unemployability, the VA 
has a duty to consider the same evidence considered by the 
Social Security Administration (SSA) in making any decision 
regarding entitlement to VA benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  No records from the SSA 
are currently contained in the claims, file, although it 
appears that SSA obtained VA records (which are already in 
the veteran's claims file) in support of their decision 
regarding the veteran's SSA benefits.  

Because the veteran's current claims are not based upon his 
current unemployability, the SSA records are not necessary to 
a decision on the claims before VA.  In its decisions, the 
SSA is concerned with an applicant's current situation, 
whereas, in adjudicating claims for service connection, the 
VA is usually concerned with evidence reflecting a 
longitudinal view tending to show a nexus between a current 
disability and active military service, which in this case, 
took place more than forty years ago.  With regard to the 
veteran's claim for an increased disability rating, there is 
no indication that the SSA considered the veteran's left knee 
disability as contributing to his unemployability.  
Furthermore, the Board finds that the record currently 
contains ample evidence supporting an accurate and 
comprehensive decision regarding the veteran's left knee, and 
remand to obtain any SSA records pertaining to the left knee 
would constitute a waste of judicial and administrative 
resources.  Neither the veteran nor his representative have 
asserted that SSA records are relevant to the adjudication of 
this appeal.  Added to these analyses the great likelihood 
that the SSA based their decision upon VA records, which are 
already available for review, and the Board is convinced that 
an informed and complete decision may be reached without the 
delay inherent in obtaining these records.

As discussed in greater detail below, a form letter dated in 
January 1986 from the VA Medical Center in Houston, Texas, to 
the RO, indicates that the veteran had been hospitalized on 
the psychiatric ward of that institution for treatment of a 
psychosis.  There are no treatment records and no hospital 
summary reflecting this hospitalization contained in the 
claims file, however.  The RO requested a copy of the 
relevant records from the Houston VA Medical Center, to 
include a search of the hospital's archives.  However, in a 
February 2006 statement, the Supervisor of the hospital's 
Release of Information Unit certified that there were no 
records pertaining to the veteran located in the archives.  
Thus, the Board finds that further attempts to obtain these 
records would be futile.  38 C.F.R. § 3.159(c)(2).

The record on appeal contains service medical records, 
private medical treatment reports, VA medical treatment 
reports and VA examination reports.  The veteran and his 
representative have submitted written contentions in support 
of his claim, and the veteran's family members have submitted 
written statements, as well.  The veteran has presented sworn 
testimony before the undersigned Veterans Law Judge during a 
March 2007 hearing.  No outstanding records have been 
identified.  Thus, the Board considers that the VA's duty to 
assist requirements have been met, with regard to the issues 
disposed of in this decision.


Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


General laws and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

When a chronic disease such as arthritis, diabetes, or 
hypertension becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  

A final decision cannot be reopened unless new and material 
evidence is presented.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For this purpose, the credibility of 
evidence, although not its weight, is to be presumed.  Once 
the claim is reopened, the presumption of credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In order to reopen a previously and finally disallowed claim 
there must be new and material evidence presented since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).


Right knee disability.

Review of the veteran's service medical records reveals no 
complaints or findings involving his right knee.  No 
complaints or findings involving the right knee are recorded 
on the August 1969 VA examination report either.  

However, private medical records reflect that the veteran was 
involved in a motor vehicle accident in March 1998, 
sustaining injury to his right knee.  Arthroscopy of the knee 
was performed in June 1998, yielding the post-operative 
diagnoses of osteochondral fracture of the right medial 
femoral condyle, chondromalacia, and synovitis.  

The report of a February 2003 VA examination contains the 
examiner's informed medical opinion that the veteran's right 
knee disability is not due to his left knee disability 
because the right knee showed evidence of degenerative joint 
disease, unlike the left knee which had X-ray evidence of 
osteochondritis dissecans.  The degenerative changes on the 
right were described as minimal compared to the changes on 
the left and were consistent with the normal aging process.  

Based upon this evidence, the Board concludes that the 
veteran's right knee disability was not initially manifested 
during service or within one year of discharge from service.  
Rather, it appears his right knee problems arise from a 
combination of aging-related processes and residuals of 
injury from the March 1998 automobile accident.  Furthermore, 
the medical evidence demonstrates that his currently-shown 
right knee disability is not proximately related to his 
service-connected left knee disability.  No other nexus to 
service is asserted or shown.  Thus, the preponderance of the 
evidence is against the claim for service connection for the 
veteran's right knee disability and the appeal must be 
denied.  


PTSD

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis in conformity with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV); 2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  All three requirements must 
be satisfied for an award of service connection to be 
implemented.

In this case, the veteran's service medical records verify 
the automobile accident in March 1966, when he sustained a 
left knee injury and his friend was killed by a drunk driver.  
The accident investigation and a line of duty determination 
are also of record.  According to this contemporaneous 
evidence of record, the veteran and a friend were walking on 
a road without a sidewalk or pedestrian space at night, with 
their backs to the traffic.  A car driven by an intoxicated 
driver swerved on the shoulder of the road, killing the 
veteran's friend and striking the veteran, causing a 
concussion and injuring his left knee.  A witness to the 
accident stated that the car was speeding and swerving from 
side to side of the road, that the tires screeched, as though 
the driver hit the brakes just before hitting the veteran and 
his friend.  

A statement provided by the veteran shortly after the 
accident to the effect that he could not recall the accident 
itself and was not sure of the date was interpreted as vague, 
ambiguous, and not completely rational due to the effects of 
the cerebral concussion.  The line of duty investigation 
reflects that the veteran's actions in walking along the 
shoulder of the roadway, away from the traffic, were deemed 
imprudent and negligent.  Despite the veteran's contributory 
negligence, however, his injuries arising from the accident 
were determined to have occurred in the line of duty.  The 
driver of the car was charged with manslaughter.

The hospital records show that the veteran was hospitalized 
for nearly ten days, with post-concussion syndrome and left 
hip and knee injuries.  His treatment consisted of 
observation as to possible brain injury, suturing a cut on 
his left knee, and physical therapy with progressive weight-
bearing exercises for the left leg.  He was then given a 
temporary profile for two weeks.  There is no mention in the 
hospital records of any mental complaints, or indication that 
psychiatric treatment was provided.

Review of the veteran's service medical records does not 
reveal any mental distress at the time of the accident or 
immediately afterward.  On the medical history portion of the 
veteran's discharge examination report, fourteen months after 
the accident, he reported that he had been "run over by a 
car," but checked that he did not have and had never had any 
depression, excessive worry, nightmares, or nervous trouble 
of any sort.  Upon the clinical portion of the examination, 
the examiner deemed that the veteran was psychiatrically 
normal.

During the August 1969 VA examination, the veteran did not 
complain of any nervous trouble.  A special neuropsychiatric 
examination was conducted to evaluate his complaints of 
headaches and residuals of a head injury, but the veteran did 
not complain of any mental issues and no diagnosis indicative 
of an acquired psychiatric disorder was rendered.  

A January 1986 communication from the VA Medical Center in 
Houston, Texas, to the RO, indicates that the veteran had 
been hospitalized on the psychiatric ward of that institution 
for treatment of a psychosis.  However, as discussed above, 
records reflecting this hospitalization are not available.  
Under the medical schema common at the time, however, PTSD or 
PTSD symptomatology would have most likely been classified as 
a "neurosis," rather than a "psychosis," thus leading to 
the conclusion that he was not treated for PTSD-related 
symptomatology at that time.  Unfortunately, no further 
information regarding this hospitalization or the veteran's 
mental health condition during this time period is available.  

The veteran filed a claim for entitlement to service 
connection for PTSD in December 2002.  The RO denied the 
claim in March 2003, finding that no medical professional had 
ever assigned a diagnosis of PTSD.  Later that same month, VA 
medical records show that the veteran had an initial mental 
health interview, during which he related that he had been 
hit by a vehicle in service, his friend had been killed, he 
had been "unconscious for days, then stayed in medical 
barracks for weeks," after the accident.  He also reported 
that he had had no contact with his family since returning 
from the military.  The clinical mental health nurse who 
performed the initial evaluation rendered a diagnosis of 
PTSD.  

In April 2003, the veteran had a second mental health 
appointment, with a clinical social worker.  This time, he 
reported that during the 1966 car accident, he saw the car 
drive by, turn around, turn off the headlights and speed 
toward him and his friend.  He also reported that his 
military posting in Korea was stressful, near the 
demilitarized zone, that he participated in patrols, but did 
not have any life-threatening experiences in Korea.  He told 
this care provider that he had been close to his family when 
growing up and remained close to his siblings during the 
present time.  The social worker rendered diagnoses of 
chronic PTSD and major depression.  

The veteran underwent a VA psychiatric examination in 
connection with this appeal in January 2004.  During the 
examination, the veteran reported that the car had come up 
behind him, that he had been unconscious for two days after 
the accident.  He stated that he felt the accident was a 
racist act.  He reported that he had not known for six months 
after the accident that his friend had been killed in the 
accident, and that he had not asked anyone how his friend was 
doing.  

Following review of the veteran's claims file and an 
extensive clinical interview with the veteran, which is 
detailed in the lengthy report, the examiner, who is a Board 
certified psychiatrist, concluded that the veteran does not 
have PTSD.  Rather, the examiner found that his pertinent 
diagnoses include marijuana abuse and dependence, dysthymia 
secondary to marijuana abuse, and a personality disorder.  
The personality disorder involved aspects such as a lack of 
empathy, a sense of entitlement, exploitive, irritable, 
inconsistent work history, disrespect for legal and societal 
norms, and manipulative traits.  

In reaching these conclusions, the examiner attributed many 
of the veteran's symptoms, such as decreased motivation, 
irritability, poor sleep, and difficulty with concentration 
to the veteran's regular marijuana usage, although the 
examiner noted that the only check the accuracy of this 
opinion would be for the veteran to be completely free of any 
illicit drug and of prescribed narcotics and then re-evaluate 
his mental status.  The examiner concluded the report by 
emphasizing that the veteran "does not have PTSD.  He has 
some symptoms of dysthymia that are probably due to marijuana 
abuse."

Review of the veteran's more recent VA mental health 
treatment reveals additional counseling and pharmacological 
treatment for PTSD.  These records reflect a continuation of 
the initial PTSD diagnosis, however; none of the records 
reflect the in-depth evaluation required to render an initial 
diagnosis or affirmatively confirm a previous diagnosis.  

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

Using this guidance, the Board accords more probative weight 
to the January 2004 opinion of the VA examiner and therefore 
finds that the veteran does not suffer from PTSD as a result 
of the March 1966 automobile accident in service.  The VA 
examiner is the only mental health professional who has 
reviewed the veteran's claims file, including the 
contemporaneous and post-service treatment records in 
conjunction with a clinical examination of the veteran.  
Thus, the examiner's opinion is based upon more information, 
and more accurate information than the opinions rendered by 
the mental health professionals in March 2003 and April 2003, 
which were based solely upon the veteran's own stated 
history, for purposes of treatment.  Furthermore, the January 
2004 examiner is a Board-certified psychiatrist, whereas the 
March and April 2003 professionals were a clinical nurse and 
a social worker, possessing less medical training and 
expertise than the psychiatrist.

In evaluating the veteran's own story, the Board finds the 
timing of his initial visit for treatment to be suspicious.  
The veteran did not report any mental distress whatsoever 
following the accident, when he was being treated in the 
hospital, or during the remainder of his time in service.  He 
did not report mental distress during his initial VA 
neuropsychiatric examination, or for many years thereafter.  
In fact, review of the medical records shows that the veteran 
was a walk-in patient at the VA's mental health clinic within 
a week of receiving written notification from the RO that his 
claim for service connection for PTSD had been denied due to 
the lack of a recorded diagnosis of PTSD.  Combined with the 
observation of the VA examiner that the veteran manifests 
manipulative traits in his personality, a sense of 
entitlement, and lack of respect for the legal system, the 
Board is constrained to view the timing of the initial PTSD 
diagnosis with great skepticism.  

Although the veteran reports this automobile accident as his 
sole stressor event, we observe that he experienced a very 
similar accident in March 1998, when he was again hit by a 
car as a pedestrian-nearly the identical scenario, except 
that his right knee was injured in this second accident.  
Voluntarily placing himself in such a similar situation twice 
does not comport with the picture of someone suffering from 
PTSD as a result of the first accident, which he is now 
trying to portray.  We also note that the veteran's story of 
his alleged stressor event has varied in some significant 
details upon retelling, from the initial 1966 account that he 
could not remember any details of the accident, to the April 
2003 statement that he remembers the car driving by, turning 
around, turning the headlights off and speeding directly 
toward him-a version of events which is patently at odds 
with the contemporaneous eyewitness accounts contained in the 
record, as well as being inconsistent with his own March 2003 
statement to a different mental health provider less than one 
month earlier. 

In summary, the Board finds that the veteran does not suffer 
from PTSD as a result of any event occurring during his 
period of active service.  The preponderance of the evidence 
is against his claim and the appeal must be denied.  To the 
extent that the veteran actually suffers from depression 
and/or dysthymia, these diseases have not been linked to 
service, either through a showing of continuity of 
symptomatology or by medical opinion.  We note as well that 
governing regulation prohibits an award of service connection 
for congenital or developmental defects, including refractive 
error of the eye, personality disorders, and mental 
deficiency.  38 C.F.R. § 3.303(c).



Kidney stones

During the March 2007 hearing on appeal, the veteran 
testified that he has suffered from kidney stones in the 
recent past.  He does not contend, and the record does not 
show that he had them during service.  He contends that he 
experiences residual pain from the passage of the kidney 
stones, but does not assert any other relationship between 
the kidney stones and service.

Although the Board is sympathetic to the veteran's plight in 
experiencing pain from kidney stones, we find that the 
preponderance of the evidence is against his claim for 
service connection.  Kidney stones are an acute and 
transitory disability, for which service connection is not 
appropriate.  The residual pain which the veteran reports 
cannot constitute a disability in itself.  In the absence of 
a current disability, there can be no valid claim and the 
appeal must be denied.  Brammer.  


Diabetes mellitus and heart disease

Review of the service medical records shows that the veteran 
had a urine test which was interpreted as showing a "low 
renal threshold" for sugar.  He then underwent a glucose 
tolerance test in December 1966, which was interpreted as 
normal.  A physician's note reflects that the veteran may 
have been an individual who was inclined to develop diabetes 
in the future, and it was recommended that he undergo regular 
blood sugar testing in the future.  

The report of the general medical examination conducted in 
conjunction with the veteran's separation from service 
reflects that he was deemed to have had a normal endocrine 
system at that time.  Likewise, the report of an August 1969 
VA examination reflects a normal endocrine system.  A 
urinalysis test conducted at that time was negative for sugar 
in the urine.  

A diagnosis of diabetes was not rendered until more than 
thirty years after the veteran's discharge from service.  
Blood tests in 1996 and 1997 revealed blood sugar values 
within normal limits.  Recent VA medical records show only a 
diagnosis of diabetes mellitus, with no complications. 

Similarly, the veteran's service medical records are entirely 
negative for the presence of heart disease or any indicators 
of heart disease.  His blood pressure was within normal 
limits during service.  The report of his discharge 
examination shows his heart and vascular system were 
considered to have been normal upon examination.  The August 
1969 VA examination report reflects a normal cardiovascular 
system and normal blood pressure.  There is no indication in 
his post-service medical records of any heart problems until 
a 1996 cardiologic evaluation revealed high blood pressure.

Thus, upon review, the Board finds that neither diabetes nor 
heart disease were initially manifest during service or 
within one year of his discharge from service.  There is no 
indication whatsoever of any other relationship between the 
currently-shown disabilities and his period of service.  
Although we recognize the veteran's own contentions to the 
contrary, we cannot accord his opinion on the matter 
probative value.  Generally, lay persons ostensibly untrained 
in medicine can provide personal accounts of symptomatology, 
but cannot provide evidence constituting a medical 
conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, the preponderance of the evidence is 
against the veteran's claims for service connection for 
diabetes and heart disease on a direct or presumptive basis.

The veteran also contends that both of these diseases were 
proximately caused by PTSD.  As noted above, disability which 
is proximately due to or the result of a service-connected 
disease or injury also shall be service connected.  38 C.F.R. 
§ 3.310.  In this case, however, as service connection for 
PTSD has been denied, secondary service connection for 
diabetes or heart disease is unwarranted under law.  

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran served on active duty in Vietnam during the Vietnam 
era, the veteran is presumed to have been exposed to Agent 
Orange or similar herbicides.  38 C.F.R. § 3.307.  These 
regulations also stipulate the diseases, including diabetes 
mellitus, for which service connection may be presumed due to 
an association with exposure to herbicide agents.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Evidence which may be considered 
in rebuttal of service incurrence of a disease listed in 
Section 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

Because the veteran did not serve in Vietnam, we may not 
presume that he was exposed to Agent Orange under the 
regulatory provision.  As the presumption does not attach, 
exposure to herbicides must be demonstrated for the record.  
This, the veteran has failed to do.  Although he served in 
Korea from November 1964 to November 1965, he was not 
stationed in Korea during the time period when herbicides 
were used in that country, in 1968 and 1969.  In fact, he was 
not even on active duty at that time, having been discharged 
from service in June 1967.  Thus, in the absence of any 
showing that the veteran was actually exposed to herbicides 
during the course of his military service, the claims that 
his diabetes or heart disease was caused by such exposure 
must fail.


New and material evidence to reopen a claim for service 
connection for residuals of an S-5 fracture

Service connection for residuals of an S-5 fracture was 
denied in an October 1969 rating decision.  The veteran did 
not appeal this decision and it thus became final one year 
after he was notified of the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

In reaching this decision, the RO reviewed the veteran's 
service medical records, which include reports of X-ray 
studies taken in service.  In particular, the report of a 
June 1966 X-ray study reflects that no significant 
abnormalities were identified in the veteran's lumbar spine 
and lower rib cage.  The report of a July 1966 X-ray study of 
the veteran's thoracic spine shows that no significant 
abnormalities were identified upon X-ray.  The RO also 
reviewed the August 1969 report of a VA examination, which 
included X-ray studies.  This report shows that there was a 
short oblique fracture of the last sacral segment S-5, 
extending into the sacrococcygeal joint with slight 
separation, but no gross displacement.  A "hazy contour of 
the fracture surface" was noted, indicating a hyperemic 
process following the fracture, but no actual callous 
formation was visualized upon X-ray.  The RO construed these 
reports together as indicating that the veteran had suffered 
a post-service fracture to S-5, and denied service 
connection.   

In the September 1998 Board decision, the Board considered 
this evidence in the context of whether new and material 
evidence had been submitted to reopen the previously-denied 
claim for entitlement to service connection for residuals of 
a low back injury.  The Board also summarized the evidence 
added to the claims file since 1969, which included medical 
evidence reflecting a work-related low back injury sustained 
in 1989, a chiropractic treatment provided after an upper 
extremity injury in 1996, and VA treatment reports reflecting 
a single complaint of low back pain in June 1997.  The Board 
concluded, however, that none of the newly-submitted evidence 
was material to support reopening a claim for service 
connection for residuals of a low back injury.  The Board's 
decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

As noted above, in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans.  

Information added to the veteran's claims file since the 1998 
Board decision includes VA treatment reports, including a 
series of tests and studies dated in 2004 performed for the 
purpose of identifying the cause of the veteran's back pain 
complaints.  The veteran underwent X-rays of his back, a 
magnetic resonance imaging scan of his back, a computed 
tomography scan, and a lumbar spine diskogram, all within a 
period of several months.  Although several different types 
of pathology were identified involving his back, none of 
these tests revealed any defect or other pathology at the S-5 
level.  

As above, in the absence of proof of a present disability 
there can be no valid claim.  Thus, the Board finds that 
while new evidence has been presented, none of it is material 
to the veteran's claim, as the new evidence does not relate 
to an unestablished fact necessary to substantiate the claim.  
Furthermore, as the new evidence does not reflect the 
presence of a current disability involving the S-5 vertebral 
area, it does not raise a reasonable possibility of 
substantiating his claim.  The preponderance of the evidence 
is against the veteran's appeal to reopen the previously-
denied claim for service connection for residuals of an S-5 
fracture and the appeal is denied.


A disability rating in excess of 10 percent for residuals of 
a left knee injury with osteochondritis dissecans and loose 
body

The veteran's left knee was injured in the March 1966 
automobile accident.  The contemporaneous hospital report 
reflects that he sustained a deep laceration over the left 
patella, which required suturing.  The report of an August 
1966 X-ray study shows "an oval defect . . . in the 
articular surface of the medial condyle of the femur having 
the appearance of osteochondritis dissecans."  However, the 
"minor bony fragment" was noted to have been in "good 
relationship to the femur," and no loose joint bodies were 
seen.  

Service connection for residuals of the left knee injury was 
granted in an October 1969 rating decision, and a 0 percent, 
or noncompensable, disability rating was assigned at that 
time.  Based upon a showing of pain and tenderness in the 
knee, a 10 percent disability rating was assigned effective 
in July 1996.  Since that time, the veteran has submitted 
multiple claims for a disability rating in excess of 
10 percent, including one which was denied by the Board in an 
August 2000 decision.  The current appeal has been on-going 
for more than five years.

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the veteran's impairment throughout the entire period.  In 
this respect, staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of 
a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).  In another relevant precedent, the Court of 
Appeals for Veterans Claims (Court) noted that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  38 U.S.C.A. 
§ 5110.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion 
is considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

The veteran's left knee disability is currently rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
which provides criteria for evaluating "other impairment" 
of the knee manifested by recurrent subluxation or lateral 
instability.  The current 10 percent rating reflects slight 
subluxation or instability.  A 20 percent rating may be 
assigned for moderate subluxation or instability, while a 
30 percent rating may be assigned for severe subluxation or 
instability.  

Other potentially-applicable Diagnostic Codes provide 
criteria for evaluating knee impairment manifested by 
limitation of flexion or extension (Diagnostic Codes 5260 and 
5261, respectively), ankylosis of the knee (Diagnostic Code 
5256), or impairment of the tibia and fibula (Diagnostic Code 
5262).  Limitation of flexion to 45 degrees is rated as 
10 percent disabling, limitation of flexion to 30 degrees is 
rated as 20 percent disabling, and limitation of flexion to 
15 degrees is rated as 30 percent disabling under Diagnostic 
Code 5260.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The veteran does not 
assert and the evidence does not show the presence of 
ankylosis; therefore, rating under these provisions would not 
be appropriate.  

Throughout the appeal period, the veteran has had X-ray 
evidence of degenerative joint disease in his left knee.  All 
the X-ray reports dated within the appeal period confirm this 
diagnosis.  The relevant medical evidence also confirms that 
he has flare-ups and additional pain upon walking and 
climbing steps.  Outpatient treatment reports reflect the 
prescription of pain medication for his left knee and other 
orthopedic complaints throughout the time frame at issue.  

The report of an August 1999 magnetic resonance imaging test 
confirms the diagnosis of chronic osteochondritis dissecans 
with irregular moderate hyaline cartilage thinning.  No loose 
bodies were identified at that time.  

Range of motion:  In September 2001, the veteran had 92 
degrees of flexion and zero degree extension in the left 
knee, with estimated decrease of 15 percent during flare-ups.  
December 2004 examination report shows the veteran did not 
have pain upon motion of the left knee.  He demonstrated 
flexion from 0 to 35 degrees and extension of 0 degrees.  In 
September 2006, the veteran again reported having no 
particular flare-ups involving his left knee, although he 
reported that he experiences difficulty walking generally.  
He was able to flex his knee to 70 degrees, with pain at that 
point.  He was able to sit in a chair with his knee flexed to 
a full 90 degrees, but the examiner noted the veteran 
exhibited obvious pain at the 90 degree angle.  There was no 
tenderness in the knee, and no laxity upon ligament testing.  

A July 2006 addendum reflects that repeated extension and 
flexion of the knee produces significant pain and the veteran 
has extreme fatigability because of pain in his left knee.  

As the evidence of record does not reflect actual subluxation 
or instability in the left knee, a disability rating in 
excess of 10 percent is not warranted under the provisions of 
Diagnostic Code 5257.  Rather, it appears that the veteran's 
most significant impairment of function is caused by pain in 
this left knee.  He has extension of 0 percent, which 
reflects normal "anatomical" extension according to the 
guidelines set forth in 38 C.F.R. § 4.71, Plate II.  Thus, a 
disability rating greater than 10 percent is not warranted 
under the provisions of Diagnostic Code 5261, which provides 
a 10 percent disability rating when extension is limited to 
10 degrees.  Similarly, a higher disability rating is not 
warranted under the provisions of Diagnostic Code 5260, which 
provides a 10 percent disability rating when flexion is 
limited to 45 degrees.  Although the December 2004 flexion 
measurements reflected greater restriction of movement, even 
these measurements do not support the assignment of a 
disability rating greater than 10 percent, as flexion limited 
to 30 degrees must be shown for the assignment of a 
20 percent disability rating.  

The currently-assigned 10 percent disability rating accounts 
for the provisions of 38 C.F.R. § 4.59, as 10 percent is the 
minimum compensable disability rating provided for knee 
impairment.  As noted, the record reflects that the veteran 
has painful motion with joint or periarticular pathology.  
Thus, his knee impairment warrants at least a minimal 
compensable rating for the joint under 38 C.F.R. § 4.59.  

Thus, upon consideration of the entire medical evidence of 
record reflecting the condition of the veteran's left knee 
throughout the appeal period, the currently-assigned 
10 percent disability rating is the highest rating available 
to compensate the veteran for his left knee pain and limited 
flexion.  While the Board acknowledges the difficulty of 
living with the impairment resulting from such a disability, 
we are constrained by the regulations governing the award of 
VA compensation and are bound by these guidelines.  The 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating and the appeal is denied.


ORDER

The appeal for entitlement to service connection for a right 
shoulder disability is dismissed.

Service connection for a right knee disability is denied.

Service connection for PTSD is denied.

Service connection for kidney stones is denied.

Service connection for diabetes mellitus is denied.

Service connection for heart disease is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for residuals of an S-5 fracture is denied.

A disability rating in excess of 10 percent for residuals of 
a left knee injury is denied.


REMAND

With regard to the veteran's attempt to reopen the 
previously-denied claims for service connection for a 
lumbosacral spine disability and residuals of a head injury, 
to include headaches, the Board notes that it appears there 
may be outstanding VA medical evidence which could support 
his claims.  Evidence which is proximate to service is likely 
to be particularly relevant to claims for direct service 
connection based upon alleged injury during service as 
medical evidence showing the veteran's physical condition at 
a time proximate to service is highly probative of such 
claims.  Court precedent dictates that VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In a September 1996 statement, the veteran reported that he 
had received treatment for his back problems from the West 
Los Angeles VA Medical Center in 1969.  Although the report 
of a VA compensation examination dated in August 1969 is of 
record, no other VA treatment records reflecting treatment 
provided by that facility are contained in the veteran's 
claims file.  In a November 1997 statement, the veteran 
asserted that he started going to the "L.A." VA Medical 
Center in 1968, within one year of his discharge from 
service.  There are no such records contained in the claims 
file.  As noted above, the veteran also asserts and the 
record confirms that he received additional treatment at the 
Houston VA Medical Center.  However, records reflecting this 
treatment have been shown to be unavailable.  It does not 
appear that records reflecting medical treatment at a VA 
facility in Los Angeles in 1968 and 1969 have been requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran from any VA facility(ies) in the 
greater Los Angeles area in 1968 and 1969 
for inclusion in the claims file.

2.  After performing a review of any 
records received, the RO should 
accomplish any additional evidentiary or 
procedural development deemed appropriate 
based upon the contents of the records.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


